Citation Nr: 1045592	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than May 17, 2006, for a 
30 percent rating for cold weather residuals of the left and 
right lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1953 to August 
1956.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2008 on appeal from a July 2006 rating decision 
by the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran appealed the August 2008 Board denial of his claim 
(of entitlement to an effective date earlier than May 2006 for a 
30 percent disability rating for cold injury residuals of the 
bilateral lower extremities) to the United States Court of 
Appeals for Veterans Claims (Court).  The Veteran and VA filed a 
Joint Motion for Remand with the Court.  In a July 2010 Order, 
the Court remanded the claim to the Board for compliance with the 
instructions in the Joint Motion for Remand (JMR).  Specifically, 
the JMR vacated the Board's decision and remanded the claim for 
readjudication, directing that the Veteran be free to submit 
additional evidence and argument.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, the Veteran appealed the August 2008 Board 
decision regarding the claim for an earlier effective date to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
July 2010 Order, the Court remanded the claim to the Board for 
compliance with the instructions in the Joint Motion for Remand 
(JMR).  Specifically, the JMR instructed that the August 2008 
Board decision be vacated, remanded the claim to the Board for 
readjudication, and advised that the Veteran was, on remand, free 
to submit additional argument and evidence.

The basis for the 2010 JMR was the Court's finding that, during 
the June 2008 videoconference hearing, the below-signed Veterans 
Law Judge failed to fulfill his duties as a hearing officer under 
38 C.F.R. § 3.103(c)(2).  Specifically, the Court noted that the 
below-signed did not "suggest to [the Veteran] that he should 
secure and submit evidence regarding when his service-connected 
disability worsened" and found that the Veteran had been 
prejudiced by "the lost additional opportunity" to obtain and 
submit such evidence.

Except as otherwise provided, the effective date of the award of 
an evaluation based on a claim for an increase will be the date 
of receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2010).  The 
transcript of the June 2008 hearing reflects that the Veteran and 
his authorized representative contended that the 30 percent 
rating assigned in May 2006 should be applied retroactively to 
the entire term of service connection, since 1959.  They further 
contended that the severity of the Veteran's disability had 
remained the same throughout that period.  That contention is a 
reiteration of other evidence of record: the May 2006 claim, 
stating that the disability had worsened only in regard to pain; 
the report of a June 2006 VA examination showing that the 
Veteran's only complaint of worsening was in regard to pain; and 
an August 2006 statement from the Veteran noting that "my feet 
have not change[d] significantly."

"Arthralgia or other pain" is a symptom listed under all of the 
schedular evaluation levels of the Diagnostic Code for cold 
injury residuals, 38 C.F.R. § 4.104 Diagnostic Code 7122.  The 
schedule for ratings specifies that any increase in disability 
rating for a cold injury residual is predicated on the number of 
symptoms present in addition to pain, rather than the severity of 
pain.  Since the evidence of record at the time of the hearing, 
as well as testimony presented at the hearing, clearly reflected 
the Veteran's contention that worsening of his disability had 
manifested only through increased pain, the hearing discussion 
did not reveal any evidence in regard to worsening that might be 
available that had not been submitted.  See Bryant v. Shinseki, 
23 Vet.App. 488, 497 (2010).  As such, the Veterans Law Judge, in 
accordance with Bryant, 23 Vet.App. at 497-98, suggested the 
submission of other evidence that might have been overlooked.  
Specifically, as entitlement to an earlier effective date may be 
granted on the basis of an earlier submitted claim, the Judge 
elicited testimony as to whether the Veteran had been advised of 
the initial grant of service connection and asked if he had 
submitted any other requests for an increased rating. 

Given the present record, the Board will not at this time direct 
a further hearing.  Firstly, the Veteran has not requested such 
action, and the hearing transcript does not reflect that an 
additional hearing would be of benefit to the Veteran.  The law 
also specifies that a Veteran is to be afforded a single hearing 
(38 C.F.R. § 3.103(c)); the Court has not clarified the proper 
remedy for a hearing officer's failure to fulfill 38 C.F.R. 
§ 3.103(c)(2); and the July 2010 remand does not state that the 
Board must afford the Veteran another hearing.  

As the Court instructed that the Veteran be allowed to submit 
additional evidence and argument in support of his contention 
that he is entitled to an effective date earlier than May 2006, 
the Board will remand this matter in order to afford him such 
opportunity.  If warranted, the RO may afford the Veteran a 
further hearing. 

The Board also notes that the claims file indicates the existence 
of outstanding federal records.  Specifically, a March 2007 fax 
from the Social Security Administration (SSA) National Records 
Center reflects that a VA request for the Veteran's SSA records 
was forwarded to a different contact, but the claims file does 
not show the subsequent addition of any pertinent records.  As VA 
has a duty to obtain Social Security Administration (SSA) records 
when they may be relevant, Voerth v. West, 13 Vet. App. 117, 121 
(1999), the RO should again contact the SSA in an attempt to 
obtain any copies of the Veteran's records regarding SSA 
benefits, including the complete medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2010).
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for cold injury 
residuals prior to May 17, 2006 that is 
not evidenced by the current record.  In 
so doing, the RO/AMC must specifically 
request that the Veteran submit any 
showing when his disability worsened.  The 
Veteran must be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC must then 
obtain these records and associate them 
with the claims folder.  If any identified 
records are unavailable, the Veteran must 
be so informed and provided an opportunity 
to submit any personal copies in his 
possession.

2.  The RO/AMC will make another inquiry 
to the SSA in an attempt to obtain any 
outstanding pertinent records, to 
specifically include, but not limited to, 
medical records and any SSA hearing 
transcript.  The RO/AMC must attempt to 
obtain this information until it is 
received or until it is reasonable to 
assume that any future attempts would be 
futile.  If determining that future 
efforts would futile, the RO/AMC must make 
a finding, in writing, to that effect.  
The Veteran must be notified if the 
records are not obtained.

3.  If warranted, the RO/AMC or the RO upon 
receipt, may direct the Veteran receive a 
further hearing.  Upon the passage of a 
reasonable amount of time or upon the 
Veteran's response, the RO/AMC will review 
and readjudicate the claim.  If the benefit 
sought remains denied, the Veteran must be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


